DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed July 1, 2022.  Claims 3, 10 and 17 are canceled.  Claims 1, 4, 8, 11, 15 and 18 are amended.  Claims 1-2, 4-9, 11-16 and 18-20 are pending and have been examined.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-2, 4-9, 11-16 and 18-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: receiving, a set of campaigns, each campaign in the set of campaigns including an eligibility set defined by a set of consumer identifiers; converting, the eligibility set of each campaign into a privacy preserving model that maps the set of consumer identifiers to any number of advertisements or offers in the set of campaigns, wherein converting the eligibility set further includes mapping the set of consumer identifiers to an eligibility sequence representing each consumer to each of the campaigns in the set of campaigns; providing, the privacy preserving model to a publisher; receiving, a request for an advertisement or offer, the request including a first eligibility sequence, the first eligibility sequence anonymously representing a first consumer; and determining, one or more advertisements or offers to provide in response to the received request based on the first eligibility sequence; and transmitting, the determined one or more advertisements or offers to the user device.  These limitations entail commercial interactions including, advertising, marketing or sales activities or behaviors; business relations, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of by one or more processors; by the one or more processors; by the one or more processors; by the one or more processors, from a user device,; by the one or more processors; by the one or more processors, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to processors, user device and a memory (claim 8), which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2, 4-7, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8-9, 11-16, 18-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-2, 4-7 and are also rejected accordingly.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeg (US Publication 2020/0160388) in view of Saxena (US Publication 2017/0091811) in further view of Glover (US Publication 2016/0371729).
A.	In regards to g Claims 1, 8 and 15, Sabeg teaches method, systems and non-transitory medium for targeting advertisements and offers to consumers anonymously, comprising:
	receiving, by one or more processors, a set of campaigns, each campaign in the set of campaigns including an eligibility set defined by a set of consumer identifiers; Sabeg [0081: data processor creates a list of identifiers for each category specified by the vectors; transmit the categories and identifiers, as information to a DSP; 0082: the DSP uses the information to create one or more advertising campaigns or targets; 0143: instructions configured to be executed by a processor, which when executing the series of computer instructions performs or facilitates the performance of all or part of the disclosed methods and procedures]; 
	converting, by the one or more processors, the eligibility set of each campaign into a privacy preserving model that maps the set of consumer identifiers to any number of advertisements or offers in the set of campaigns; Sabeg [0029: converting, via the server, the identifier to a unique or dynamic identifier and encrypting, the unique or dynamic identifier; 0063: server is configured to remove and/or encrypt any user-identifying information, such as IP addresses, MAC addresses, etc. such that the encrypted information is associated with a unique user identifier (e.g., an identification anonymization process); data processor is configured to compile a list of users by their identifiers for each category (and/or subcategories), the data processor creates one or more profiles of combined categories. The profiles contain lists of user identifiers that share common online usage or application usage, and are used by the example system for selecting designated advertisements];
	providing, by the one or more processors, the privacy preserving model to a publisher. Sabeg [0050: provide anonymized user information to a third-party server to enable content to be selected and served to a user terminal (e.g., digital advertisement placement)]
	and transmitting, the determined one or more advertisements or offers to the user device; Sabeg [0065: the provider may encrypt an advertisement and transmit the advertisement to the management server, which routes the advertisement to the user's terminal];
	Sabeg does not specifically disclose, wherein converting the eligibility set further includes mapping the set of consumer identifiers to an eligibility sequence representing each consumer to each of the campaigns in the set of campaigns; this is disclosed by Saxena [0057: calculating the total number of sequences that the campaign or sub-campaign was in (regardless of whether such line item or sub-campaign resulted in a user action) to generate a second number, and then dividing the first number by the second number; such numbers may be generated by processing identifiers included in data events for each of the extracted sequences];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Sabeg with the teachings from Saxena with the motivation to provide a plurality of sequential data structures based on performance data, where the performance data characterizes a plurality of data events associated with a plurality of interactions between at least one user and at least one online advertisement entity.  Saxena [0007].
	Sabeg does not specifically disclose, receiving, from a user device, a request for an advertisement or offer, the request including a first eligibility sequence, the first eligibility sequence anonymously representing a first consumer; this is disclosed by Glover [0006: receive an ad request requesting one or more advertisements and an uncertain user profile from a remote computing device. The uncertain user profile corresponds to a user device to which the requested advertisements are directed and includes actual user data and noise (anonymous) data; 0019: user device transmits an ad request and the uncertain user data to the ad system via a network. The advertising system may include a first conditional advertisement object that defines a first advertisement that is to be displayed; 0057: the conditions define conditions that must be satisfied in order for the ad to be displayed. In some implementations, the conditions are defined as Boolean statements that when satisfied result in the impression of the corresponding advertisement];
	 and determining, one or more advertisements or offers to provide in response to the received request based on the first eligibility sequence; this is disclosed by Glover [0006: instructions further cause the processing system to identify a plurality of advertisement records based on the ad request and the uncertain user profile].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Sabeg/Saxena with the teachings from Glover with the motivation to provide targeted advertisements that utilize uncertain user data without compromising the privacy of the user.  Glover [0002].
B.	In regards to Claims 2, 9 and 16, Sabeg discloses, wherein each campaign in the set of campaigns includes at least one advertisement or offer.  Sabeg [0082: run an online advertising campaign for advertisers].
C.	In regards to Claim 4, 11 and 18, Sabeg does not specifically disclose, wherein the eligibility sequence includes a listing of numerical, alphabetical, or alphanumerical values, wherein each value indicates a respective consumers eligibility for a particular campaign in the set of campaigns.  This is disclosed by Saxena [0057: calculating the number of sequences that the campaign or sub-campaign was included in that resulted in a user action to generate a first number].  The motivation being the same as stated in claim 1.
D.	In regards to Claims 5, 12 and 19, Sabeg discloses, further comprising: prior to converting the eligibility set of each campaign into a privacy preserving model, adding noise into the eligibility set of each campaign.  Sabeg [0012: protect a user's identity by encrypting the instance and/or the category identifier before transmission across a network; 0073: add noise in the form of null or zero-value vectors for a sparse vector to make it more difficult for a party to determine categories associated with the user].
E.	In regards to Claims 7 and 14, Sabeg does not specifically disclose, wherein mapping the set of consumer identifiers to any number of advertisements or offers in the set of campaigns includes processing the set of consumer identifiers through one or more Bloom filters and/or Bloomer filters.  This is disclosed by Glover [0039: each individual instance of actual user data may be represented by a value; for each value, the ad module can hash the value to obtain k different values and can set the corresponding bits in the Bloom filter equal to one. The ad module can add noise data to the Bloom filter in any suitable manner].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Sabeg with the teachings from Glover with the motivation to provide targeted advertisements that utilize uncertain user data without compromising the privacy of the user. Glover [0002].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeg (US Publication 2020/0160388) in view of Saxena (US Publication 2017/0091811) in further view of Glover (US Publication 2016/0371729) and Herz (US Publication 2009/0254971).
A.	In regards to Claims 6, 13 and 20, Sabeg discloses, further comprising: prior to converting the eligibility set of each campaign into a privacy preserving model, adding noise into the eligibility set of each campaign; but does not specifically disclose, wherein the noise added to each of the eligibility sets is the same.  This is disclosed by Herz [0486: decision variable in choosing a level of data perturbation when submitting new information is the range of the uniform distribution; 0487: denote that its perturbed value is X', and the value was computed with additive uniform noise].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Sabeg with the teachings from Herz with the motivation to provide a secure data interchange that allows data to be submitted with a level of random perturbation (noise), and provide added privacy protection, or alternatively allow an agent to specify in conditions under which additional noise should be added to data.  Herz [0026].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the amended claim is directed to targeting advertisements and offers to consumers anonymously, which is a practical application of the claimed technology to online advertising.  The Examiner respectfully disagrees.  The claims as a whole are directed to targeting advertisements to consumers and are thus grouped under Certain Methods of Organizing Human Activity.  Regardless, if this is done anonymously, it is still an abstract idea and not an additional element that integrates the abstract idea into a practical application.  That the application addresses issues of consumer privacy concerns that threatens to diminish the capabilities of the modern marketing stack by limiting the collection and use of private consumer information, does  not solve a technological problem but rather a business matter.  See the 101 analysis above.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant argues that none of the prior art references disclose receiving a request “including a first eligibility sequence, the first eligibility sequence anonymously representing a first consumer,” and determining an advertisement or offer “based on the first eligibility sequence.”  The Examiner respectfully disagrees.  Sabeg discloses a first eligibility sequence in that its data processor aggregates a list of users by their identifiers for each category (and/or subcategories), creates one or more profiles of combined categories, where the profiles contain lists of user identifiers, and are used for selecting designated advertisements for a particular profile; Sabeg [0063] and that the data processor is configured to provide data analytics of anonymous user data to optimize targeted advertising space or other targeted content. Sabeg [0063].  Glover additionally discloses that receiving an ad request requesting one or more advertisements and an uncertain user profile from a remote computing device, where the uncertain user profile corresponds to a user device to which the requested the advertisements and includes actual user data and noise data (i.e. anonymous data); Glover [0006]; and that advertising system include a first conditional advertisement object that defines a first advertisement that is to be displayed; Glover [0019]; and defined conditions must be satisfied in order for the ad to be displayed (eligibility sequence). In some implementations, the conditions are defined as Boolean statements that when satisfied result in the impression of the corresponding advertisement. Glover [0057].  Glover also discloses that it identifies a plurality of advertisement records based on the ad request and the uncertain user profile (anonymous data).  Glover [0006].
	Applicant’s arguments regarding dependent claims 2, 4-7, 9, 11-14, 16, and 18-20, are rejected accordingly to independent claims, 1, 8 and 15.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).